Citation Nr: 1017808	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder. 

2.  Entitlement to special monthly compensation based on aid 
and attendance. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1988 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 and an October 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Wilmington, Delaware (RO).  

In an August 2005 rating decision, the RO granted service 
connection for depression and assigned a 30 percent 
evaluation, effective from October 21, 2004.  The RO 
reconsidered the assigned rating for depression after the 
receipt of additional evidence in an October 2006 rating 
decision, but it confirmed and continued the 30 percent 
rating as well as denying entitlement for special monthly 
compensation (SMC) based on aid and attendance.  The Veteran 
has appealed both issues.

In September 2009, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. At that 
time, the Veteran submitted evidence directly to the Board 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to a higher evaluation for migraine 
headaches and entitlement to separate compensable rating for 
reflex sympathetic dystrophy with myoclonic jerks were raised 
during the September 2009 hearing, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Throughout the entire period under appeal, the disability 
due to the Veteran's depression has been manifested by total 
occupational and social impairment.

2.  As of this decision, the Veteran is service-connected for 
loss of use of both lower extremities (rated 100 percent); 
depression (rated as 100 percent); migraines (rated as 30 
percent); tinnitus (rated as 10 percent); and chronic 
maxillary sinusitis (noncompensable). 

3.  The Veteran receives SMC benefits based on loss of use of 
both lower extremities with additional independent 100 
percent rating for depression; this includes compensation for 
regular aid and attendance.  

4.  The preponderance of the medical evidence does not show 
that the Veteran has two distinct disabilities that would 
warrant separate SMC ratings. 

5.  The Veteran has a SMC rate that is below the maximum 
rates of "o" and "p" and the intermediate rate between 
"n" and "o"; he does not meet the criteria for SMC based 
on the need for higher aid and attendance at the "r-1" 
rate.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of a 
total, 100 percent, rating have been met for depression for 
the award of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2009). 

2.  The criteria for a higher level of SMC compensation at a 
rate authorized pursuant to 38 U.S.C.A. § 1114(m), plus a 
step to the next higher statutory level authorized under 38 
C.F.R. § 3.350(f)(4), but no higher, are met.  38 U.S.C.A. §§ 
1114(m),(p) 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.350(c), 3.350(f)(4), 3.352 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In regard to the increased rating claim for PTSD, since the 
full benefit is being granted in this case (a 100 percent 
disability rating), there can be no prejudice regarding VA's 
duty to notify or assist the Veteran.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  

Concerning the special monthly compensation claim, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the October 2006 RO decision in the matter, VA 
sent a letter to the Veteran in August 2006 that addressed 
all notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The record contains an 
August 2006 medical statement for consideration of aid and 
attendance by a treating VA psychiatrist that was submitted 
by the Veteran.  This medical statement along with the other 
medical evidence of record provides the Board with sufficient 
evidence to adjudicate the claim. Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

In this case, the Veteran requests a higher evaluation than 
30 percent for his depression.  The Veteran asserts that his 
symptoms due to depression are more severe than indicated by 
a 30 percent rating and he has been consistently assigned a 
Global Assessment of Functioning (GAF) scale scores from 45 
to 50.  He contends that two VA psychiatrists have found him 
to be totally disabled. 

At the outset, the Board notes that this appeal is from the 
re-evaluation of the assigned rating with the grant of 
service connection, and that the RO has not assigned "staged 
ratings."

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of a rating following the 
award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to depression has been initially 
assigned a 30 percent rating under a general set of criteria 
applicable to psychiatric disabilities found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  Under the criteria found at 
Diagnostic Code 9434, a 30 percent disability rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity.  Disability is due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest disability rating of 100 percent (total rating) 
is warranted for total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 4.21 
(2009).  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
disability under the criteria listed above, the Board is 
aware of the fact that psychiatric health care providers have 
their own system for assessing the level of impairment due to 
psychiatric disability.  This is the Global Assessment of 
Functioning (GAF) rating scale, and it is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to a 
veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The GAF scale scores relevant to the range from 41 to 50, 
which indicates serious symptoms or serious social and 
occupational impairment.  A GAF score ranging from 51 to 60 
are indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.

A review of the records shows the Veteran first began seeking 
mental health treatment in January 2004 at VA.  An October 
2004 VA mental health treatment record showing the findings 
from an initial intake assessment.  This record shows the 
Veteran complained depressed mood, irritability, violent 
behavior, withdrawn from others, suicidal thoughts without 
intent, auditory and visual hallucinations, and sleep 
impairment. The Veteran had an unkempt appearance.  The VA 
psychiatrist noted that the Veteran's thought process was 
logical and organized, and the Veteran was oriented during 
the interview.  The Veteran had adequate impulse control.  A 
subsequent October 2004 VA mental health treatment note shows 
the Veteran was assigned a GAF scaled score of 45.  In a 
January 2005 VA treatment record, it is noted that the 
Veteran had limited thought process, thought content and 
flattened affected due to the severity of his pain in his leg 
and from his headaches. Subsequent VA mental health treatment 
records continue to show similar symptomatology. 

In July 2005, the Veteran was afforded a VA psychiatric 
examination.  In that examination report, the examiner 
observed that the Veteran had a depressed mood, and he 
reported passive thoughts of suicide, but no intent.  He also 
reported audio and visual hallucinations.  The Veteran was 
oriented, his thought process was logical and goal oriented, 
he, and his memory was intact.  The Veteran denied panic 
attacks, and there was no evidence of obsessive or compulsive 
behavior.  The Veteran was diagnosed with depression and 
assigned a GAF scare score of 50. 

The Veteran underwent another VA psychiatric examination in 
August 2006.  The VA examiner reported that the Veteran was 
appropriately dressed, his speech was soft, his affect was 
blunted, and his mood was depressed.  The Veteran was orient 
and his thought process was normal.  Judgment and insight 
were intact. There was no evidence of inappropriate behavior.  
The Veteran reported he had suicidal and homicidal thoughts 
without intent and he reported both audio and visual 
hallucinations.  The Veteran denied panic attacks.  Impulse 
control was fair, but the Veteran reported episodes of 
violence.  It was noted that the Veteran was unable to 
maintain minimum personal hygiene and he required assistance 
in showering, cooking and getting dressed.  The Veteran's 
long-term and short-term memory was intact, but his immediate 
memory was mildly impaired.  The Veteran was diagnosed with 
depression.  It was noted that the Veteran's symptomatology 
completely prevented him from driving or living the house 
unassisted, and overall it had a severe affect on his 
activities of daily leaving.  The VA examiner found that the 
Veteran's mental disorder caused him total occupational and 
social impairment and assigned a GAF scale scored of 45.  

The record also contains an August 2008 medical statement 
from the Veteran's treating VA psychiatrist.  In this medical 
statement, the VA psychiatrist found that the Veteran's 
physical and mental symptomatology precludes the Veteran from 
working. 

Based on a review of the evidence throughout the period under 
appeal, the Board finds that the severity of the Veteran's 
depression more closely approximates the rating criteria 
associated with a total disability rating.  Throughout the 
initial rating period under appeal, the Veteran's depression 
has been manifested total occupational and social impairment 
due to severe symptoms as contemplated by a 100 percent 
schedular disability rating under Diagnostic Code 9434.  
38 C.F.R. § 4.130.  

The Board finds the opinion of the Veteran's treating VA 
psychiatrist in 2008 to be highly probative, uncontroverted 
evidence of total disability.  Consistent with this opinion, 
the record is replete with reference to audio and visual 
hallucinations.  The August 2006 VA examination report shows 
that the overall affect of the disability was severe.  The 
Veteran was assigned a GAF scale score indicative of serious 
impairment due to psychiatric symptoms.  In addition, the 
August 2006 VA examiner found that the Veteran was totally 
impaired due to his psychiatric symptomatology.  These 
medical findings show that the severity of the Veteran's 
sympotamology due to depression more closely approximates the 
criteria contemplated by a total, 100 percent, disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

In sum, the objective medical findings recorded and tracked 
throughout the appeal period most closely approximate the 
symptoms listed under the criteria for the total, 100 percent 
disability rating.  The VA examiners' medical findings and 
GAF scale score assigned are consistent with such a 
conclusion.  Accordingly, an increased disability rating of 
100 percent is warranted from the beginning of the appeal 
period.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

3.  Special Monthly Compensation for Aid and Attendance

Legal Criteria

The Veteran seeks higher special monthly compensation (SMC) 
for aid and attendance for his other service connected 
disabilities, to include his depression.  The Veteran 
currently receives an SMC rate for his loss of use of the 
lower extremities and for his additional service connected 
disabilities.  This SMC rate includes payment for regular aid 
and attendance.  

The following laws and regulations govern the provisions 
applicable to most SMC claims set out in 38 U.S.C.A. 
§ 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  
Generally, awards of SMC pursuant to the provisions of 38 
U.S.C.A. § 1114(l), (m), (n), (o) and (p) reflect multiple 
combinations of involvement of two or more body parts or 
systems.  With the exception of the "s" rate for housebound 
status, the further down the 38 U.S.C.A. § 1114 alphabet, the 
higher the level of SMC.  

The following criteria may be applicable to the Veteran's 
service connected disabilities listed above.  The Veteran is 
service connected for loss of use of lower extremities (rated 
at 100 percent), depression (rated at 100 percent), migraines 
(rated at 30 percent), tinnitus (rated at 10 percent), and 
chronic sinusitis (noncompensable). 

The "l" rate of SMC is payable if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or is 
permanently bedridden, or so helpless as to be in need of 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.350(b).  

The "m" rate of SMC is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both legs at a level, or 
with complications, preventing natural knee action with 
prosthesis in place. 38 C.F.R. § 3.350(c).  In determining 
whether there is natural knee action with a prosthesis in 
place, considerations will be based on whether the use other 
proper prosthetic appliance requires natural use of the 
joint, or whether necessary motion is otherwise controlled, 
so that the muscles affecting joint motion, if not already 
atrophied, will become so.  38 C.F.R. § 3.350(c)(2).  

The "n" rate of SMC is payable where the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss of both legs so near the hip as to prevent 
the use of prosthetic appliances.  38 C.F.R. § 3.350(d)

The "p" rate designation is assigned, where a veteran's 
service-connected disabilities exceed the requirements for 
any of the prescribed rates between "l" and "n", the next-
higher or an intermediate rate may be allowed.  38 C.F.R. 
§ 3.350(f).  These rates are commonly referred to as "half 
step" and "full step" increases (i.e., (l 1/2), (m), (m 1/2), 
(n), (n 1/2), and (o)).  

In addition, in the event where entitlement exists under SMC 
rate of (l) through 
(n 1/2), and there is an additional single permanent disability 
or combinations of permanent disabilities independently 
ratable at 50 percent or more, the veteran will be afford 
entitlement to the next-higher intermediate rate, or if 
already entitled to the next-higher intermediate rate, then 
to the next-higher statutory rate under 38 U.S.C.A. § 1114, 
but not above the (o) rate.  38 C.F.R. § 3.350(f)(3). 

Similarly, where the veteran has suffered additional single 
permanent disability independently ratable at 100 percent 
apart from any consideration of individual unemployability to 
the next-higher intermediate rate, or if already entitled to 
the next-higher intermediate rate, then to the next-higher 
statutory rate under 38 U.S.C.A. § 1114, but not above the 
(o) rate.  38 C.F.R. § 3.350(f)(4).  

The "o" rate of SMC is awarded when a veteran, as the 
result of service-connected disabilities, has suffered 
disability under conditions which would entitle him to two or 
more of the rates provided in one or more subsections (l) 
through (n), no condition being considered twice in the 
determination.  38 C.F.R. § 3.350(e).  Essentially, in order 
to obtain compensation under § 1114(o) through combinations 
of rates, those rate determinations must be based upon 
separate and distinct disabilities.  

The maximum rate "o" is established where the record shows 
as loss or loss of use of two extremities and helplessness.  
38 C.F.R. § 3.350(e)(4).  Helplessness must be considered as 
resulting from pathology other than that of the extremities.  
If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

There are three levels of aid and attendance provided for 
under the SMC provision.  
Regular aid and attendance under the "l" rate of SMC is the 
first of these levels.  38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§§ 3.350(b)(3),(4).  The two higher levels of aid and 
attendance are the "r-1" and "r-2" rates of SMC, which 
represent a far greater degree of disability and/or need for 
an increasingly greater degree of care.  See 38 U.S.C.A. 
§ 1114(r) and 38 C.F.R. § 3.350(h). 

Under the applicable criteria, a veteran is entitled to the 
next higher level of aid and attendance at the "r-1" rate, 
where he or she is receiving the maximum rate under 38 
U.S.C.A. § 1114(o) or (p); or at the intermediate rate 
between 38 U.S.C.A. § 1114(n) and (o) and at a rate 
authorized under (k); and he or she is in need of regular is 
in need of aid and attendance, pursuant to 38 C.F.R. 
§ 3.352(a).  See 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. 
§ 3.350(h).  Entitlement to the highest level of aid and 
attendance at the "r-2" rate,  in addition to such need for 
regular aid and attendance, is awarded for the need of a 
higher level of care as provided by the criteria under 38 
C.F.R. § 3.352(b).

Factual Background and Analysis

As mentioned above, the Veteran seeks additional SMC for aid 
and attendance for his other service connected disabilities.  

The RO had previously awarded the Veteran entitlement to SMC 
based on the need for aid and attendance at the "l" rate on 
account of the loss of use of both feet and at an 
intermediate rate between the "l" and "m" rate on account 
of the loss of use of both lower extremities, with additional 
independent disabilities rated as 50 percent or more.  
Essentially, the Veteran received an "l 1/2" rate.   

As reflected above, the Board found it appropriate to award 
the Veteran a 100 percent disability rating for depression.  
Now, the Veteran is currently service-connected for loss of 
use of the lower extremities rated as 100 percent disabling, 
depression rated as 100 percent disabling, migraine headaches 
rated as 30 percent disabling, tinnitus as 10 percent 
disabling, and sinusitis with a noncompensable rating.  

Based on the combination of these service connected 
disabilities, Board finds that the SMC rate of "n" is 
appropriate on the account of loss of use of both legs at the 
level preventing natural knee action with prosthesis in place 
and an additional independent 100 percent rating for 
depression.  

In this regard, the loss of use of both legs at this level 
warrants a SMC rate of "m".  See 38 U.S.C.A. § 1114(m); 
38 C.F.R. § 3.350(c).  The Veteran has loss of use of both 
lower extremities.  This is based off of a May 2006 VA 
physician statement on the need for aid and attendance which 
showed the Veteran required a wheel chair to ambulate because 
he does not have the necessary motion in his knee joints.  In 
this statement, it was also noted that the Veteran could 
transfer from the wheel chair with difficulty and indicated 
that the Veteran's loss of use did not extend to near his 
hips.  In addition, the Veteran is eligible for a "full 
step" increase from the "m" rate to the "n" rate because 
he now has a 100 percent disability rating for his 
depression.  See 38 C.F.R. § 3.350(f)(5).  The total rating 
for depression is distinct from the total rating for loss of 
use of both lower extremities.  

The Veteran is entitled to receive the regular aid and 
attendance at "n" level.  See 38 U.S.C.A. § 1114(l) and 38 
C.F.R. §§ 3.350(b)(3),(4).  In order for the Veteran to 
receive additional or higher compensation for aid and 
attendance, the evidence of record must reflect that he is 
entitled to a separate "l" rate for another service 
connected disability, apart from his loss of use of both 
lower extremities.  If another "l" rate is warranted, then 
the Veteran would meet the criteria for an "o" rate, and 
therein, be eligible for a higher level of aid and attendance 
at the "r-1" rate.  See 38 U.S.C.A. § 1114(o) and (r)(1) 
and 38 C.F.R. § 3.350(e) and (h). 

Here, the preponderance of the medical evidence does not 
support a finding for a separate "l" rate.  The evidence of 
record does not show that the Veteran's other service 
connected disabilities, completely separate from his loss of 
use of both lower extremities, leaves him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance of another person.  See 38 C.F.R. § 3.350(b).  

The record contains three VA medical statements that 
generally address the Veteran's need for aid and attendance.  
The first medical opinion comes from the May 2006 VA medical 
statement for consideration of aid and attendance.  Here, the 
VA examiner found that the Veteran clearly required aid and 
attendance due to his severe reflex sympathetic dystrophy 
(RSD) which rendered him wheelchair bound.  This statement 
did not indicate whether aid and attendance was required for 
any other disability.  

The next two medical statements come from the Veteran's 
treating VA psychiatrist.  In an August 2006 medical 
statement for consideration of aid and attendance, the VA 
psychiatrist noted the Veteran was diagnosed with the 
depression disorder, RSD and migraines.  When asked to 
illustrate the Veteran's need for aid and attendance, the VA 
psychiatrist stated that "all diagnosis have an affect on 
the [Veteran's] ability or lack of ability to live a normal 
life independently."  Lastly, an August 2008 doctor's 
statement from the treating VA psychiatrist shows that the 
Veteran's "deteriorating physical and psychiatric issues" 
cause him to stay in bed. 

None of these medical statements show that the Veteran is 
bedridden or helpless solely due to his depression or any 
other service-connected disability independent from pathology 
other than that of the extremities.  The Veteran's need for 
aid and attendance has not been separated from his physical 
limitations associated with the loss of use of both of his 
lower extremities.  Therefore, the Veteran does not meet the 
criteria for two separate ratings as provided for in § 
1114(l).  

While the Veteran has qualified for aid and attendance due to 
loss of both lower extremities with additional service 
connected disability rated at 100 percent, there is not a 
second distinct disability that would warrant a separate SMC 
rating. Therefore, the Veteran does not meet the requirement 
of 38 U.S.C.A. § 1114(o) on the basis of conditions entitling 
him to two rates, because his loss of use of lower 
extremities would be considered twice.  As such, a rating 
based on a combination is not warranted.  See 38 U.S.C.A. § 
1114(o) and 38 C.F.R. § 3.350(e).

The Veteran is also not entitled to a higher rate of SMC for 
aid and attendance under the "r-1" rate.  As shown above, 
the Veteran is only entitled to receive SMC based at the 
"n" rate; this is below the maximum rates of "o" and "p" 
and the intermediate rate between "n" and "o".  Thus, the 
Veteran does not meet the criteria for SMC based on the need 
for aid and attendance at the rate authorized under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total, 100 percent, disability rating for 
depression is granted from the award of service connection.  

Entitlement to SMC at the level of 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c) plus a step to the next-higher statutory 
rate under 38 C.F.R. § 3.350(f)(4) is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


